ALLOWABILITY NOTICE
	Applicant’s response, dated 2/10/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 4 and its dependent claims, the claims recite the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, wherein the first anti-loosening assembly comprises a first nut, and a first elastic washer sleeved on the first adjusting screw rod and located between the first nut and the frame, and wherein the first nut comprises: a pipe body connected to the first adjusting screw rod; a first protrusion connected to an end of the pipe body close to the first elastic washer; and a first tool action portion 
The closest prior art, Tallon [US 4188655] teaches the details of an optical module with an adjustment module, but fails to teach or disclose the details of the nut, pipe body and protrusion, as claimed, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, wherein the first anti-loosening assembly comprises a first nut, and a first elastic washer sleeved on the first adjusting screw rod and located between the first nut and the frame, and wherein the first nut comprises: a pipe body connected to the first adjusting screw rod; a first protrusion connected to an end of the pipe body close to the first elastic washer; and a first tool action portion connected to an end of the pipe body facing away from the first elastic washer, wherein the first elastic washer is located between the first protrusion and the frame, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
As to claim 8 and its dependent claims, the claims recite the details of an optical module, further comprising; a first adjusting screw rod configured to adjust a position of a component in a first direction; 
The closest prior art, Tallon [US 4188655] teaches the details of an optical module with an adjustment module, but fails to teach or disclose the details of the first elastic member, as claimed, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of an optical module, further comprising; a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, 
As to claim 14 and its dependent claims, the claims recite the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, wherein the optical module further comprises a redirecting adjustment assembly, wherein the second adjusting screw is threaded into the frame and is threaded to the redirecting adjustment assembly, the second adjusting screw is provided along the first direction and configured to adjust, during rotation, a position of the element to be adjusted relative to the frame in the second direction through the redirecting adjustment assembly, and the second anti-loosening assembly is configured to lock the second adjusting screw to the frame after the position adjustment of the second adjusting screw, and wherein the second anti-loosening assembly comprises a second protrusion 
The closest prior art, Tallon [US 4188655] teaches the details of an optical module with an adjustment module, but fails to teach or disclose the details of the second anti-loosening assembly, as claimed, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, wherein the optical module further comprises a redirecting adjustment assembly, wherein the second adjusting screw is threaded into the frame and is threaded to the redirecting adjustment assembly, the second adjusting screw is provided along the first direction and configured to adjust, during rotation, a position of the element to be adjusted relative to the frame in the second direction through the redirecting adjustment assembly, and the second anti-loosening assembly is configured to lock the second adjusting screw to the frame after the position adjustment of the second adjusting screw, and wherein the second anti-loosening assembly comprises a second protrusion provided on the second adjusting screw and a third nut threaded to the second adjusting screw, and the second protrusion is fixedly limited within the support assembly or the frame along the first direction, nor 
As to claim 17 and its dependent claims, the claims recite the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, wherein the optical module further comprises a redirecting adjustment assembly, wherein the second adjusting screw is threaded into the frame and is threaded to the redirecting adjustment assembly, the second adjusting screw is provided along the first direction and configured to adjust, during rotation, a position of the element to be adjusted relative to the frame in the second direction through the redirecting adjustment assembly, and the second anti-loosening assembly is configured to lock the second adjusting screw to the frame after the position adjustment of the second adjusting screw, and wherein the support assembly comprises a first support member, a second elastic member, and a second support member; the second support member is elastically supported within the first support member along the second direction through the second elastic member; the redirecting adjustment assembly comprises a first wedge-shaped portion fixedly connected to the second support member, and a second wedging-shaped portion threaded to the second adjusting screw and movably disposed within the support assembly along the first direction; the first wedge-shaped portion comprises a first wedge-shaped surface, and the second wedge-shaped portion comprises a second wedge-shaped 
The closest prior art, Tallon [US 4188655] teaches the details of an optical module with an adjustment module, but fails to teach or disclose the details of the support assembly, as claimed, in combination with other claimed elements and limitations.
Because the prior art of record fails to teach or disclose the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, wherein the optical module further comprises a redirecting adjustment assembly, wherein the second adjusting screw is threaded into the frame and is threaded to the redirecting adjustment assembly, the second adjusting screw is provided along the first direction and configured to adjust, during rotation, a position of the element to be adjusted relative to the frame in the second direction through the redirecting adjustment assembly, and the second anti-loosening assembly is configured to lock the second adjusting screw to the frame after the position adjustment of the second adjusting screw, and wherein the support assembly comprises a first support member, a second elastic member, and a second support member; the second support member is elastically supported within 
As to claim 19 and its dependent claims, the claims recite the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, and wherein the element to be adjusted is a lens, the optical module further comprises a color wheel, the frame comprises at least a first sub-frame and a second sub-frame fixedly connected to the first sub-frame, the support assembly is movably supported within the first sub-frame, and the color wheel is supported within the second sub-frame.

Because the prior art of record fails to teach or disclose the details of an optical module, comprising: a first adjusting screw rod configured to adjust a position of a component in a first direction; a first anti-loosening assembly configured to lock the first adjusting screw rod after position adjustment of the first adjusting screw rod; a second adjusting screw configured to adjust a position of a component in a second direction; a second anti-loosening assembly configured to lock the second adjusting screw after position adjustment of the second adjusting screw; a frame; a support assembly; and an element to be adjusted, wherein the element to be adjusted is provided on the support assembly, the support assembly is movably supported within the frame, the first adjusting screw rod is provided along the first direction, and the first adjusting screw rod is threaded to the frame and is configured to abut against the support assembly so as to adjust a position of the element to be adjusted relative to the frame in the first direction, and the first anti-loosening assembly is configured to lock the first adjusting screw rod to the frame after the position adjustment of the first adjusting screw rod, and wherein the element to be adjusted is a lens, the optical module further comprises a color wheel, the frame comprises at least a first sub-frame and a second sub-frame fixedly connected to the first sub-frame, the support assembly is movably supported within the first sub-frame, and the color wheel is supported within the second sub-frame, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875